Citation Nr: 0003482	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of lumbar spine spondylolisthesis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980 and from March 1982 to January 1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 10 percent 
disabling was denied for residuals of L4-S1 decompression 
with fusion.  

The Board notes that the veteran's representative has raised 
the issue of entitlement to service connection for residuals 
of right iliac crest bone graft.  As this claim has not yet 
been adjudicated, it is referred to the RO for appropriate 
action.  


REMAND

Having reviewed the record, the Board has concluded that 
further evidentiary development is required prior to the 
adjudication of the claim on appeal.  VA has a duty to assist 
the veteran in the development of facts which are pertinent 
to a well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992), and Littke v. Derwinski, 1 Vet.App. 90 
(1990).  This includes the duty to obtain VA examinations 
which may provide information which is necessary to a 
determination as to whether the claimed benefits are 
warranted.  

The record indicates that in November 1996, the veteran 
underwent and L4 to S1 decompression and fusion in the lumbar 
spine with insertion of instrumentation.  Initial post-
operative treatment reports indicated an improvement in the 
pain and other symptomatology which the veteran was 
experiencing as a result of service-connected 
spondylolisthesis in the lumbar spine; however, recent 
private medical reports have shown findings suggestive of 
degeneration in other disc levels and a recurrence of 
symptoms in his back and legs.  In statements on appeal, the 
veteran has complained of excruciating pain on range of 
motion in the back as well as frequent muscle spasms and pain 
in the lower extremity.  In a January 1999 medical statement, 
one of the veteran's private physicians indicated that he 
appeared "permanently partially disabled because of the 
continued pain.  I am not sure whether he was this disabled 
one or even two years ago."

The veteran's most recent VA examination was conducted in 
April 1997, or approximately 5 months following his lumbar 
spine surgery.  At the time of that examination, the examiner 
did not discuss the degree of functional loss associated with 
the service-connected back disability or other factors which 
the Board must consider in determining whether an increased 
evaluation is warranted, such as the degree of pain on use of 
the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In light thereof and with 
consideration of the recent medical documentation which 
suggests a recurrence of the veteran's pre-operative low back 
symptomatology, the Board is of the opinion that the veteran 
should be afforded a new VA examination in order to determine 
the nature and severity of his service-connected back 
disability as it is currently manifested.   

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
orthopedic or neurological treatment he 
has received in relation to his service-
connected back disability, from either VA 
or private sources, in recent years.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers and facilities in order to 
request copies of treatment records for 
the veteran, apart from those records 
which have already been associated with 
the claims folder.  All records obtained 
through these channels should be 
associated with the claims folder as 
should all documentation or 
correspondence generated in requesting or 
attempting to obtain these records.   

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for VA 
neurological and orthopedic examinations, 
in order to ascertain the current nature 
and severity of the post-operative 
residuals of spondylolisthesis in the 
lumbar spine.  Each examination should 
include all special tests and studies as 
indicated, to include x-rays, EMG 
studies, and any other appropriate 
testing.  All objective findings should 
be noted in detail, and the examiners 
should provide specific diagnoses with 
regard to the pathology found on 
examination.  

The orthopedic examiner should indicate 
the degree of motion in the lumbar spine, 
and any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated. 38 C.F.R. § 
4.40 (1999). The examiner should indicate 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of 
disuse, or loss of strength as a result 
of the back disability. 38 C.F.R. § 4.45 
(1999).  

X-ray findings should be discussed and 
integrated with the examination report.  
In addition, the examiner should indicate 
whether there is evidence of a history of 
vertebra fracture with regard to the 
lumbar spine.  The nature and severity of 
any existing lumbar disc disease should 
be fully evaluated and discussed, through 
objective findings and opinions, in the 
examination report.  

On neurologic examination, the examiner 
should describe all objective findings 
currently manifested, to include any and 
all findings suggestive of radicular 
symptomatology attributable to the low 
back disability.  The results of EMG 
testing should be discussed and 
integrated into the neurological 
examination report.  Diagnoses should be 
indicated for any neurological pathology 
which is found.  

Complete rationales should be given for 
any opinions given or conclusions 
reached.  The veteran's medical history 
should be reviewed in conjunction with 
the VA examinations, and to that end, the 
claims folder and a copy of this Remand 
should be provided to the examiner(s) 
prior to the examinations.

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If any examination report does 
not contain all of the requested 
findings, test results, and opinions, it 
should be returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


